Staley, Jr., J.
Appeal by defendant Martin from an order of the County Court of Warren County confirming an award by Commissioners of Appraisal of $6,000 for the acquisition of approximately one fifth of an acre of defendant’s land. In 1958 the Delaware & Hudson Railroad sold to the defendant a parcel of land 66 feet in width and 1,571 feet in length containing thereon a railroad siding. On May 10, 1960 the County of Warren appropriated the southerly 140 feet in length with a width of 66 feet of the parcel for highway purposes which acquisition cut off the railroad siding from the Delaware & Hudson- Railroad main track and thus left the remaining 1,231 feet in length useless as a railroad siding. The defendant contends that the property condemned was in the specialty category; that the only appropriate method of computing damages was reproduction costs less depreciation; and that the commissioners’ report was not sufficiently specific by reason of the failure to set forth findings of fact or the theory of valuation upon which the award was based. The report does state the award made was for the land actually taken and the consequential damages to the remaining premises, and reported the difference between the fair market value before the taking and the fair market value of what remained after the taking. Following the guidelines comprehensively outlined, in Matter of Huie (2 NY 2d 168), applicable to condemnation proceedings conducted by Commissioners of Appraisal that the commissioners are not bound by the opinions of expert witnesses; that they may use their own judgment and experience as well as information obtained from a personal inspection of the property; that, in their determination, there is no single element which is controlling, and it is competent to consider all factors indicative of the value of the property such as its fair market value as of the date of the appropriation, reproduction cost of improvements less depreciation, sales of similar property and consequential damages to property not taken; the Commissioners of Appraisal here have reached a fair and just determination. There is ample evidence in the record to support the award and,’ in view of the limited power of the court to review such an award, it should not be disturbed. Order affirmed, without costs. Herlihy, J. P., Reynolds, Taylor and Aulisi, JJ., concur.